State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 5, 2014

           Nos. 04-14-00004-CR, 04-14-00005-CR, 04-14-00006-CR & 04-14-00007-CR

                                    Devon Alexander KANE,
                                          Appellant

                                                v.

                                      STATE OF TEXAS,
                                          Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                        Trial Court Nos. A1319, A1320, A1321 & A1322
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       The Court Reporter’s Notification of Late Record is hereby GRANTED. The reporter’s record
is due March 31, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 5th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court